Citation Nr: 0903493	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  05-24 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial increased rating for lumbar 
spine lordosis, currently evaluated as 10 percent disabling.

2.  Entitlement to an initial increased rating for chronic 
adjustment disorder, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an initial compensable rating for muscle 
tension headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 2003 to January 
2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The veteran requested a travel Board hearing in her April 
2006 VA Form 9.  The RO sent a letter to the veteran in April 
2006 requesting the veteran to select the type of hearing.  
The veteran returned the enclosed form requesting a 
videoconference hearing at the RO before a Member of the 
Board in Washington, DC.  The veteran failed to appear at the 
scheduled hearing in July 2007.  As the veteran has not 
submitted good cause for failure to appear at the hearing, 
the request is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

The Board notes that the veteran withdrew her appeal to the 
following claims in a June 2006 written correspondence prior 
to certification to the Board: entitlement to an increased 
rating for radiculitis of the left hip, entitlement to an 
increased rating for radiculitis of the right hip, 
entitlement to an increased rating for cervical strain, 
entitlement to an increased rating for paresthesia, left 
upper extremity and entitlement to an increased rating for 
paresthesia, right upper extremity.  Accordingly, those 
issues are no longer in appellate status and will be 
discussed no further.  See 38 C.F.R. § 20.204.


FINDINGS OF FACT

1.  The competent medical evidence of record for lumbar spine 
lordosis shows at the worst forward flexion to 90 degrees, 
extension to 30 degrees, right and left lateral flexion to 30 
degrees, and bilateral rotation to 30 degrees.

2.  The competent medical evidence of record shows that the 
veteran's service-connected chronic adjustment disorder was 
characterized by no more than moderate impairment of 
occupational and social functioning including sleep 
disturbance, occasional panic attacks and depression.

3.  The evidence of record demonstrates that during the 
entire appeal period the veteran's headaches are not 
manifested by prostrating attacks.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
10 percent for lumbar spine lordosis have not been met or 
approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5237 (2008).

2.  The schedular criteria for an initial 30 percent 
disability rating for service-connected adjustment disorder 
have been met for the entire appeals period.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. 38 C.F.R. §§ 4.126, 4.130, 
Diagnostic Code 9440 (2008).  

3.  The schedular criteria for an initial compensable rating 
for service-connected muscle tension headaches have not been 
met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8100 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his or her possession that pertains to the claim 
was eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

A January 2005 VCAA letter informed the veteran of what 
evidence was required to substantiate his claims for service 
connection for lumbar spine lordosis, adjustment disorder and 
headaches.  This letter also informed the veteran of her and 
VA's respective duties for obtaining evidence.  The VCAA 
letter requested the veteran to provide any evidence in her 
possession and she was informed that it was ultimately her 
responsibility to ensure that VA received any evidence not in 
the possession of the Federal government.  

The rating decision dated in March 2005 granted the veteran's 
claims of entitlement to service connection for lumbar spine 
lordosis, adjustment disorder and muscle tension headaches; 
therefore, these claims are now substantiated.  As such, the 
veteran's filing of an appeal as to this determination does 
not trigger additional notice obligations under 38 U.S.C.A. § 
5103(a).  See 38 C.F.R. § 3.159(b)(3).  Where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the service-connection 
claim has been substantiated; thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  
Thus, no further notice is required for the initial higher 
ratings for lumbar spine lordosis, adjustment disorder and 
muscle tension headaches and the Board finds no evidence of 
prejudicial error in proceeding with final appellate 
consideration of the veteran's claims at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With regard to the duty to assist, the Board finds that all 
necessary development on the claims currently under 
consideration has been accomplished.  The RO has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate her claims.  
The claims file contains service treatment records and VA 
examination reports dated in February 2005 and March 2006 
addressing the veteran's increased rating claims.  These 
reports are associated with the record and have been 
considered in adjudicating this claim.  

The Board notes that the veteran contends that she received 
an inadequate examination for her lordosis as the examiner 
failed to use a goniometer or conduct repetitive range of 
motion.  See VA Form 646 dated in June 2006.   The Board 
notes that in the February 2005 VA examination report, the 
examiner did not mention that he used a goniometer to measure 
the veteran's range of motion of the lumbosacral spine.  In 
the instant case, the February 2005 VA examiner conducted a 
thorough examination of the veteran.  The examiner reviewed 
the claims file, recorded the appellant's history and 
complaints, and completed an examination of the veteran's 
cervical and lumbar spine.  The examiner was able to assess 
and record the veteran's ranges of motion.  Although there is 
no mention of the use of a goniometer, there is likewise no 
statement in the report that it was not used, or that the 
examiner was unable to determine accurately the ranges of 
motion.  The Board notes that 38 C.F.R. § 4.46 indicates that 
the use of a goniometer in the measurement of limitation of 
motion is indispensable in examinations conducted within VA.  
However, the veteran was provided with another VA examination 
in March 2006 and the examiner specifically stated that he 
measured the thoraco-lumbar spine range of motion using a 
goniometer.  The record indicates that the examiner provided 
a thorough examination of the veteran and reviewed the claims 
file and her medical records.  Furthermore, the VA examiners 
in February 2005 and March 2006 specifically noted that they 
examined the veteran for functional loss on repetitive 
motion.  Therefore, the Board finds that the veteran was 
provided with an adequate examination of the lumbar spine.  

In addition, the veteran has not identified, and the record 
does not otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the issues currently under 
consideration. 

Based on the foregoing, the Board has determined that all 
relevant facts have been developed properly and sufficiently 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to her claim. 

II.  Merits of the Claims for an Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim such as this 
one, placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.  

Lordosis of the Lumbar Spine

The veteran's lordosis of the lumbar spine is currently 
evaluated as 10 percent disabling under 39 C.F.R. § 4.71a, 
Diagnostic Codes 5299-5237.   Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the specific basis 
for the evaluation assigned.  In this case, Diagnostic Code 
5299 represents an unlisted musculoskeletal disability and 
the assignment of Diagnostic Code 5237 indicates that the 
veteran's lordosis of the lumbar spine is rated as analogous 
to lumbosacral strain.  

Under Diagnostic Code 5237 (lumbosacral or cervical strain), 
with out without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 20 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 
60 degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

Under 37 C.F.R. § 4.71a, Plate V, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or misaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
United States Court of Appeals for Veterans Claims has 
emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on motion.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

A general VA examination report dated in February 2005 
revealed that the veteran reported she constantly had pain in 
her low back, usually a dull ache with occasional sharp pain.  
She mentioned that she had flare-ups that occurred with 
activity, moderate in intensity, which at the most would last 
up to two days.  During the episodes of pain, the veteran 
worked through it and as a result, there was no functional 
impairment.  She found it difficult to walk more than 30 
minutes, to stand for more than 30 minutes or to sit for more 
than 20 minutes.  On physical examination, the examiner noted 
that he observed the veteran in accordance with DeLuca with 
repeated motion times three.  The examiner observed that the 
veteran was able to forward flex to 90 degrees, extend to 30 
degrees and bilateral flex and rotate to 30 degrees.  With 
each repeated motion, especially flexion, the veteran had a 
slight increase in pain.  The examiner did not observe 
weakness, fatigability, incoordination or lack of endurance.  
The veteran had equal strength in bilateral lower extremities 
without any atrophy and normal reflex was appreciated.  The 
veteran did not have any sensory loss.  She had some spasm 
stretching on the lumbosacral vicinity with some tenderness.  
The examiner observed that the veteran had a pronounced 
lordosis of the lumbar region.  A magnetic resonance imaging 
of the spine conducted in August 2003 revealed at T12-l1 a 
very small posterocentral disc protrusion with slightly 
indented anterior aspect of thecal sac and at L5-S1 a very 
small postural or central disc protrusion.

The veteran underwent a VA examination of the spine in March 
2006.  The veteran's symptoms of the lumbar spine included a 
moderate amount of pain, which occurred most of the time and 
was usually activity related.  Pain occurred with walking, 
sitting, running, repetitive foreword flexion and standing 
up.  The veteran reported that the pain seemed to radiate 
from the bilateral hip area down to the bilateral feet.  She 
described it as an occasional episode that would occur two to 
three times per month, lasting anywhere from 15 to 60 
minutes.  The veteran walked unaided and denied the 
requirement of any type of assistive device.  Current 
treatment included ibuprofen 800 mg as needed and Flexeril as 
needed.  Lumbosacral spine x-rays from February 2005 were 
normal.  The examiner observed lumbar lordosis, moderate.  
Range of motion of the thoraco-lumbar spine using a 
goniometer was flexion to 110 degrees, extension to 40 
degrees, left and right lateral flexion to 45 degrees and 
bilateral rotation to 90 degrees.  The examiner found no 
objective findings of pain, weakness, excess fatigability, 
incoordination, lack of endurance or loss in range of motion 
with repetitive use.  

Based on the above medical evidence, the record shows that 
the veteran's forward flexion is not 60 degrees or less.  In 
addition, medical evidence reveals that the combined range of 
motion of the thoraco-lumbar spine is greater than 120 
degrees.  Therefore, the veteran is not entitled to an 
evaluation higher than 10 percent under the General Rating 
Formula for Diseases and Injuries of the Spine.  

The Board has also considered the veteran's complaints of 
pain.  In the February 2005 and March 2006 VA examinations, 
the veteran reported that her spine had flare-ups with pain 
of moderate intensity lasting up to two days at the worst.  
These flare-ups occurred with activity such as lifting, 
pushing, pulling and squatting.  The veteran asserted that 
her low back condition has adversely affected her daily 
activities, specifically limiting her walking, running, and 
driving for prolonged periods of time (more than 45 minutes).  
The examiner in February 2005 noted that the veteran had some 
spasm stretching on the lumbosacral vicinity with some 
tenderness and the veteran had a slight increase in 
discomfort with each internal rotation.  The examiner 
observed that with each repeated motion, especially flexion, 
the veteran had a slight increase in pain.  However, the 
examiners in February 2005 and March 2006 did not observe any 
weakness, fatigability, incoordination or lack of endurance 
on repetitive motion.  Accordingly, the Board finds that the 
objective medical evidence does not show that pain on use or 
during flare-ups has resulted in additional functional 
limitation to the extent that under the limitation of motion 
codes the veteran's disability would be more than 10 percent 
disabling.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995). 

In addition, the Board finds that a staged rating is not 
applicable in this case.  The Board has considered the most 
severe manifestations of lordosis of the lumbar spine and a 
staged rating would not serve to benefit the veteran.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

In determining whether a higher rating is warranted for a 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a rating in 
excess of 10 percent.  

The Board notes that in exceptional cases where schedular 
ratings are found to be inadequate, the RO may refer a claim 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  The governing norm in these exceptional cases 
requires a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that there is no evidence of record showing 
that the veteran's lordosis of the lumbar spine warrants a 
higher rating on an extraschedular basis.  38 C.F.R. § 
3.321(b).  During the March 2006 VA examination, the veteran 
stated that she is a full-time student and she has not missed 
any classes due to her back condition; however, she has been 
given special permission from instructors to be able to stand 
up in class as needed.  Prior to attending school full-time, 
the veteran worked in technical support for a credit card 
company and she reported no time lost and no specific job 
accommodations.  The record does not show an exceptional or 
unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since application of the regular 
schedular standards is not rendered impracticable in this 
case, referral of this matter to the Director of the 
Compensation and Pension Service for assignment of an 
extraschedular evaluation as outlined in 38 C.F.R. § 
3.321(b)(1) is not required. 

Chronic Adjustment Disorder

The veteran's adjustment disorder is evaluated under 38 
C.F.R. § 4.130, Diagnostic Code 9440 as 10 percent disabling.  
The actual criteria for rating psychiatric disabilities other 
than eating disorders are contained in a General Rating 
Formula.  

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126.  

Under the General Rating Formula for Mental Disorders, a 10 
percent rating is warranted where there is occupational and 
social impairment due to mild or transient symptoms, which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.  

A 30 percent rating is for consideration where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although the patient generally 
functions satisfactorily with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often),  sleep impairment, and mild memory loss (such as 
forgetting names, directions, or recent events.)  38 C.F.R. § 
4.130, Diagnostic Code 9440.  

A 50 percent rating for adjustment disorder is warranted when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9440.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  The use of such 
terminology permits consideration of items listed as well as 
other symptoms and contemplates the effect of those symptoms 
on the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Functioning (GAF) Scale is used to 
report the clinician's judgment of the individual's overall 
level of functioning.  The GAF Scale is to be rated with 
respect to only psychological, social, and occupational 
functioning.  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores 
range from 1-100 with the higher numbers representing higher 
levels of functioning.  A GAF score of 61 to 70 reflects some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  A GAF score of 
51 to 60 are indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A score of 41 to 50 reflects serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupation, or school functioning (e.g., no friends, unable 
to keep a job).

The veteran underwent a VA examination for post-traumatic 
stress disorder in February 2005.  She reported that her most 
significant problem while in the military service was 
difficulty adapting to stressful circumstances.  The veteran 
noted that she had some insomnia.  The veteran stated that 
she often needed help and looked to others to reaffirm her 
judgment.  The examiner noted that the veteran exhibited a 
dependent personality disorder.  The veteran stated that she 
always asks her parents for reassurance on her opinions and 
without the reassurance, she feels overwhelmed.  In addition, 
she indicated that she was afraid to stand up to others and 
express her own opinions for fear that she will lose the 
support of her significant others, such as her parents.  The 
examiner noted that the veteran had a significant fear of 
being alone and abandoned.  The veteran reported that she 
lived with her parents and had three good friends.  The 
activities that the veteran enjoyed included going out with 
her family into public places, reading, studying the Bible 
and watching cartoons.  Her main support system at the time 
of the examination was her ex-boyfriend and her brother.  The 
examiner noted that the veteran had good speech and her 
thought process was goal directed and tight.  The examiner 
provided a diagnosis of chronic adjustment disorder with 
depression and anxiety and dependent personality disorder.  
He provided a GAF score of 70 for the adjustment disorder.  

The veteran underwent another VA examination in September 
2005.  The examiner described her affect as sad and her mood 
as depressed.  She was intact to person, time and place.  The 
veteran reported mild sleep impairment, which interfered with 
daily activity.  She noted that she had panic attacks.  The 
examiner reported that the veteran had mild or transient 
decreased efficiency, productivity, reliability, inability to 
perform tasks and impaired relationships only during periods 
of stress.  The examiner provided a GAF score of 65 for the 
military related adjustment disorder.

A VA treatment record for mental health shows the veteran 
sought treatment for depression in September 2005.  The 
psychiatrist noted that the veteran's mood was dysphoric and 
her affect was constricted.  Her speech was low in volume to 
the point that sometimes her voice was too low for the 
psychiatrist to hear.  Her thoughts were largely goal 
oriented, although, she had moderate circumstantial speech.  
The veteran reported long-standing paranoid thoughts that 
somebody was watching her.  She denied any psychosocial 
impairment or interference with daily life due to that 
problem.  She endorsed being anxious around people, having 
problems with anxiety and freezing up when someone shows an 
interest in her and difficulty initiating conversations.  The 
veteran reported that she has two to three beers every night 
to reduce anxiety before sleeping.  She noted that she has 
bad dreams and is always tired in the morning.  The veteran 
reported a loss of interest in usual fun activities, poor 
energy level, poor motivation, and low self-esteem and self 
worth.  The psychiatrist assigned a GAF score of 50.  

The veteran described the symptoms of her chronic adjustment 
disorder during a RO hearing in January 2006.  She asserted 
that she suffers from sleep impairment and she is being 
treated with Trazodone.  In addition, the veteran has 
occasional panic attacks.  The symptoms associated with her 
panic attacks include a rapid heartbeat, shaking, sweating 
and fear.  Her panic attacks are usually prompted by social 
settings, such as crowds, and work relations, such as talking 
with her supervisors.  The veteran stated that she avoids 
authority figures including her supervisors.  She has 
problems with interactions and she tenses up and sweats.  The 
veteran reported that she has difficulties with short-term 
memory, such as remembering to complete assignments and she 
has problems completing her sentences when talking to someone 
in social settings or at work.    

The veteran was provided with an additional VA examination 
for mental disorders in March 2006.  The veteran reported 
that she was living with her parents.  The examiner noted 
that the degree and quality of social relationships were 
constricted.   The veteran's speech was spontaneous and soft 
or whispered.  Her affect was appropriate, however, she was 
feeling overwhelmed.  Her orientation to time, place and 
location were intact.  The veteran's thought process was 
logical, goal directed, relevant and coherent.  She had a 
mild sleep impairment that did not interfere with daily 
activity.  The examiner observed that the veteran had a 
diagnosis from the VA mental health clinic of bipolar 
disorder, social anxiety disorder and generalized anxiety 
disorder.  He noted that the diagnosis of adjustment disorder 
is appropriate for compensation purposes and if there are 
further manifestations of bipolar I disorder, he would 
consider it a progression of the adjustment disorder and not 
a separate disorder.  The examiner reported that the 
adjustment disorder had some impact on her ability to 
function fully and her dysphoric mood continued to affect her 
life.  The veteran quit her job and is now a full-time 
student.  She stated that her unemployment was not due to the 
effect of her mental disorder.  The examiner noted that the 
veteran had mild or transient decreased efficiency, 
productivity, reliability, inability to perform tasks and 
impaired relationships only during periods of stress.  The 
examiner provided the veteran with a GAF score of 68.  

In this case, the veteran's adjustment disorder has been 
manifested primarily by anxiety and depressed mood.  These 
symptoms seemed to occur frequently and they are reflective 
of overall moderate social impairment with intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily with routine behavior 
and self-care.  Such level of impairment warrants an initial 
30 percent disability rating.  

Although the veteran reported anxiety, occasional panic 
attacks in social and work settings, constricted social 
relationships, and slight short-term memory problems, these 
factors, alone, do not provide a sufficient basis for 
assignment of an initial 50 percent disability rating.  
Significantly, the veteran has not been found to have any 
flattened affect, circumstantial or stereotyped speech, 
frequent panic attacks, difficulty in understanding complex 
commands, impaired memory, impaired judgment, or impaired 
abstract thinking; all symptoms which would warrant an 
initial 50 percent disability rating.  The evidence does not 
reflect that the veteran's adjustment disorder has caused 
severe impairment at any time in social and occupational 
functioning.  Symptoms such as grossly inappropriate behavior 
or persistent danger of hurting self or others are not 
demonstrated.  

While the GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness" (DSM-IV), the assigned 
GAF score in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, they must be considered in light of the actual 
symptoms of the veteran's disorder, which provide the primary 
basis for the rating assigned.  See 38 C.F.R. § 4.126(a).   
During the appeal period, the veteran's GAF score has ranged 
from 50, reflecting serious symptoms, to 70, reflecting mild 
symptoms.  The Board notes that although the veteran's GAF 
score drastically fluctuated throughout the appeal period, 
the veteran's overall symptoms described in the various VA 
examinations and treatment reports have been relatively 
consistent.  Given the consistent reports by the veteran in 
the VA treatment records and examinations that she has sleep 
impairment, occasional anxiety attacks, difficulty 
interacting with others and depressed mood, the 
manifestations of the veteran's chronic adjustment disorder 
more closely approximates moderate difficulty in social or 
occupational functioning.  Accordingly, the Board finds that 
the overall evidence warrants a 30 percent disability rating 
for the entire appeals period.

The Board notes that a staged rating is not applicable in 
this case.  As discussed above, the competent medical 
evidence of record does not show that the veteran's symptoms 
fluctuated materially during the course of this appeal.  As 
such, a staged rating is not warranted.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1).  The evidence does not indicate that the 
veteran's service-connected chronic adjustment disorder has 
caused marked interference with employment beyond that 
already contemplated in the assigned evaluation, necessitated 
any frequent periods of hospitalization, or otherwise 
rendered impracticable the application of the regular 
schedular standards.  Therefore, referral of this case for 
extra-schedular consideration is not warranted.  See Floyd v. 
Brown¸ 9 Vet. App. 88, 95 (1996); Bagwell v. Brown¸ 9 Vet. 
App. 337 (1996).

Muscle Tension Headaches

The veteran's muscle tension headaches are currently 
evaluated as noncompensable under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 for migraine headaches.  Under 
Diagnostic Code 8100, migraine headaches with characteristic 
prostrating attacks averaging one in two months over the last 
several months are rated as 10 percent disabling.  Migraine 
headaches with characteristic prostrating attacks occurring 
on an average once a month over the last several months are 
rated 30 percent disabling.  38 C.F.R. § 4.124a, Diagnostic 
Code 8100.  
  
The rating criteria do not define "prostrating;" nor has the 
Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in 
which the Court quotes Diagnostic Code 8100 verbatim but does 
not specifically address the matter of what is a prostrating 
attack.).  By way of reference, the Board notes that 
according to MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 
(11th Ed. 2007), "prostration" is defined as "complete 
physical or mental exhaustion."  A very similar definition 
is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 
(31st Ed. 2007), in which "prostration" is defined as 
"extreme exhaustion or powerlessness."

The veteran was provided a general VA medical examination in 
February 2002.  The veteran reported that she had a history 
of headaches since April 2004 after a truck door hit the top 
of her head.  She initially had headaches daily.  The veteran 
reported that at the time of the examination her headaches 
would occur approximately two to three times a month with 
moderate severity.  Her headaches were aggravated by loud 
noise and light.  The veteran would alleviate her headaches 
with rest in a dark area and the use of Fioricet.  Her 
headaches would last about two to three hours with 
medication.  The veteran stated that she had no functional 
loss and she had not missed work due to her headaches in the 
last eight months.  Physical examination of the veteran 
revealed grossly intact cranial nerves II through XII and 
intact extra ocular muscles.  Funduscopic examination was 
benign.  The veteran's extremities were equal in strength and 
no weakness in normal reflexes.

The veteran underwent a VA neurological examination for 
headaches in March 2006.  She told the examiner that her 
headaches typically occurred in the bilateral temple area.  
Her headaches usually start as a dull ache that sometimes 
throbs and lasts from one hour to half a day.  She denied any 
auras or warnings.  Her headaches are relieved with lying 
down, ibuprofen and the passage of time.  She noted that 
these headaches occur once every couple of months and none 
were prostrating.  The veteran reported that her activities 
of daily living were intact throughout her headaches and she 
could sustain normal activities.  She denied seizure activity 
or loss of consciousness.  At the time of the examination, 
the veteran was a full time student.  She reported that she 
did not miss any classes as a result of her headaches.  While 
she was employed as a customer service technician for a 
credit card company, she never lost any time from work due to 
headaches and she did not require job accommodations.  The 
examiner noted that because the veteran reported that her 
activities remained intact throughout her headaches, this 
condition does not adversely affect her daily activities. The 
examiner determined that the veteran's headaches were not 
prostrating, as ordinary activities were possible.  The 
examiner found that her headaches did not require daily 
medication.  The examiner observed that all of the veteran's 
cranial nerves were intact.  The veteran had normal strength, 
muscle tone and muscle bulk.  The veteran had a normal 
sensory examination and a normal cerebellar examination.  

Based on the foregoing, the evidence of record does not show 
that the veteran has prostrating attacks such as loss of 
strength, complete mental or physical exhaustion or extreme 
powerlessness.  While the medical evidence shows the veteran 
has headaches that occur at the most monthly, these headaches 
are not considered prostrating because the evidence shows 
that the veteran has no functional loss and she is able to 
continue ordinary activities during these attacks.  
Accordingly, the Board finds that the evidence of record more 
closely approximates a noncompensable rating and therefore, 
the veteran's claim of entitlement to an initial compensable 
evaluation for muscle tension headaches is not warranted.  

Furthermore, the Board finds that a staged rating is not 
applicable in this case.  The Board has considered the most 
severe manifestations of the veteran's muscle tension 
headaches and a staged rating would not serve to benefit the 
veteran.  Fenderson v. West, 12 Vet. App. 119 (1999). 

As the preponderance of the evidence is against the veteran's 
increased rating claim for muscle tension headaches, the 
benefit of the doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 
(1996).  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1).  The veteran has specifically stated that she 
has not missed work or school due to her headaches.  In 
addition, she usually treats her headaches with medication 
and rest.  Thus, the evidence does not indicate that the 
veteran's service-connected muscle tension headaches have 
caused marked interference with employment beyond that 
already contemplated in the assigned evaluation, necessitated 
any frequent periods of hospitalization, or otherwise 
rendered impracticable the application of the regular 
schedular standards.  Accordingly, referral of this case for 
extra-schedular consideration is not warranted.  See Floyd v. 
Brown¸ 9 Vet. App. 88, 95 (1996); Bagwell v. Brown¸ 9 Vet. 
App. 337 (1996).












	(CONTINUED ON NEXT PAGE)


ORDER

1.  Entitlement to an initial increased rating for lumbar 
spine lordosis, currently evaluated as 10 percent disabling 
is denied.

2.  Entitlement to an initial 30 percent disability rating 
for chronic adjustment disorder is granted.

3.  Entitlement to an initial compensable evaluation for 
headaches is denied.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


